Exhibit G
                                      Christopher Egipciaco

                                      Orlando, FL      .



                                                     August 24, 2019
Re: Daniel Egipciaco

To Whom It May Concern,

I am writing in regards to my brother Daniel Egipciaco, whose case is pending your
consideration.Ihave witnessed a remarkable change in my brother since he began his
incarceration. Daniel is a very caring and conscious person who has returned to his faith as we
were raised in a very spiritual home. He has become a pillar of strength for his family and has
learned to lean on those who have his best interest at heart and cut ties with those who have
placed him in questionable predicaments in the past.

My brother has used his time while incarcerated to grow as an individual and give back to others
around him. As you can see in his file, Daniel has successfully assisted in mentoring others and
educating himself to allow him to become a stable and functioning part of our society.

Daniel has earned my respect and my support over the past 15 years, and will have my full
support upon his release. If needed, he always has a place to stay in my home, in a positive
environment, filled with love and family.

Iknow Daniel has learned from his mistakes and is determined to make up for the time he has
lost with his family. We are here to support him and embrace his return to our family.

Iurge you to consider his progress and the actions he has taken to better himself throughout his
incarceration as you rule over his case. Thank you for your consideration.

Sincerely,


Christopher Egipciaco
